Citation Nr: 0945084	
Decision Date: 11/27/09    Archive Date: 12/04/09

DOCKET NO.  04-38 948	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in New York, New York


THE ISSUES

1.	Entitlement to an initial rating in excess of 50 percent 
for posttraumatic stress disorder (PTSD).  

2.	Entitlement to service connection for hypertension, to 
include as secondary to service-connected disability.  


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The Veteran had active service from March 1968 to January 
1970.

This appeal to the Board of Veterans' Appeals (Board) arises 
from two rating decisions.

In a March 2004 rating decision,  the RO granted service 
connection and assigned an initial rating of 30 percent for 
PTSD, effective March 13, 2003.  The Veteran filed a notice 
of disagreement (NOD) with the assigned rating in March 2004, 
and the RO issued a statement of the case (SOC) in October 
2004.  The Veteran filed a substantive appeal (via a VA Form 
9, Appeal to Board of Veterans' Appeals) in November 2004.  

In an August 2004 rating decision, the RO denied  service 
connection for hypertension and coronary artery disease.  The 
Veteran filed a NOD in August 2004, and the RO issued a SOC 
in October 2004.  The Veteran filed a substantive appeal (via 
a VA Form 9) in November 2004.  

In January 2005, the RO issued a supplemental SOC (SSOC) 
reflecting the continued denial of the claim for service 
connection for hypertension and heart disease.  In September 
2005, the RO awarded a higher initial rating of 50 percent 
for PTSD, effective the date of the original grant.  At that 
time, service connection for heart disease, but not for 
hypertension, was granted as secondary to service-connected 
PTSD.  A SSOC reflecting the grant to 50 percent for an 
initial rating for PTSD was issued that month.  

Because the claim relating to PTSD on appeal involves a 
request for a higher rating following an initial grant of 
service connection, the Board has characterized this matter 
consistent with Fenderson v. West, 12 Vet. App. 119, 126 
(1999) (distinguishing claims for higher initial ratings for 
claims for increased ratings for already service-connected 
disability).  Moreover, although the RO awarded a higher 
initial rating for PTSD during the pendency of this appeal, 
inasmuch as higher ratings are available for this disability, 
and the Veteran is presumed to seek the maximum available 
benefit for a disability, the claim for higher rating has 
remained viable on appeal.  Id; AB v. Brown, 6 Vet. App. 35, 
38 (1993

In July 2007, the RO issued a SSOC reflecting the continued 
denial of the claim on appeal for an initial rating in excess 
of 50 percent for PTSD.  In July 2008, the RO issued a SSOC 
reflecting the continued denial of the claim on appeal for an 
initial rating in excess of 50 percent for PTSD and for 
service connection for hypertension.  

In response to the Veteran's request for a hearing before a 
Veterans Law Judge at the RO, the Veteran was scheduled for a 
hearing in June 2006 and January 2007.  The record reflects 
that the Veteran postponed the June 2006 hearing and 
cancelled the hearing scheduled for January 2007.  He has not 
requested rescheduling of the hearing.

The Board's decision on the claim for a higher initial rating 
for PTSD is set forth below.  The claim for service 
connection for hypertension, to include on a secondary basis, 
is  addressed in the remand following the order; this matter 
is being remanded to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  VA will notify the appellant when 
further action, on his part, is required.


FINDINGS OF FACT

1.	All notification and development actions needed to fairly 
adjudicate the claim herein decided have been accomplished.

2.	Since the March 13, 2003 effective date of the grant of 
service connection, psychiatric impairment attributable to 
the Veteran's PTSD has been manifested primarily by anxiety, 
depression, panic attacks once or twice per week, passive 
suicidal ideation, hypervigilance, startle response and 
moderate impairment of short term recall and concentration.  
These symptoms are indicative of no more than occupational 
and social impairment with reduced reliability and 
productivity.

CONCLUSION OF LAW

The criteria for an initial rating in excess of 50 percent 
for service-connected PTSD have not been met. 38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.159, 4.1, 4.2, 4.7, 4.130, Diagnostic Code (DC) 
9411 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) includes enhanced duties to notify and assist 
claimants for VA benefits.  VA regulations implementing the 
VCAA have been codified, as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2008).  

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim, as well as the evidence that VA will 
attempt to obtain and which evidence he or she is responsible 
for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. 
App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in 
Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a 
substantially complete application for benefits is received, 
proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim, in accordance with 38 
C.F.R. § 3.159(b)(1).  

The Board notes that, effective May 30, 2008, 38 C.F.R. § 
3.159 has been revised, in part.  See 73 Fed. Reg. 23,353- 
23,356 (April 30, 2008).  Notably, the final rule removes the 
third sentence of 38 C.F.R. § 3.159(b)(1), which had stated 
that VA will request that a claimant provide any pertinent 
evidence in his or her possession.  

In rating cases, a claimant must be provided with information 
pertaining to assignment of disability ratings (to include 
the rating criteria for all higher ratings for a disability), 
as well as information regarding the effective date that may 
be assigned.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003).  However, the VCAA notice requirements 
may, nonetheless, be satisfied if any errors in the timing or 
content of such notice are not prejudicial to the claimant.  
Id.

In this appeal, an October 2003 pre-rating letter provided 
notice to the Veteran regarding what information and evidence 
was needed to substantiate the claims for service connection 
for PTSD.  The October 2004 SOC and July 2008 SSOC set forth 
the criteria for ratings for PTSD (which, in part, suffices 
for Dingess/Hartman).  Moreover, a July 2005 post-rating 
letter provided notice to the Veteran regarding what 
information and evidence was needed to substantiate the claim 
for a higher initial rating for PTSD, as well as what 
information and evidence must be submitted by a Veteran and 
what information and evidence would be obtained by VA.  These 
letters specifically informed the Veteran to submit any 
evidence in his possession pertinent to the claim (consistent 
with Pelegrini and the version of 38 C.F.R. § 3.159 then in 
effect).  An April 2006 The letter also provided the Veteran 
with general information pertaining to the assignment of 
disability ratings and effective dates, as well as the type 
of evidence that impacts those determinations, consistent 
with Dingess/Hartman.  

After issuance of the above-described notice, and opportunity 
for the Veteran and his representative to respond, the RO 
readjudicated the claims for higher initial ratings as 
reflected in the September 2005 and July 2008 SSOCs.  Hence, 
the Veteran is not shown to be prejudiced by the timing of 
post-rating notice.  See Mayfield v. Nicholson, 20 Vet. App. 
537, 543 (2006).  See also Prickett v. Nicholson, 20 Vet. 
App. 370, 376 (2006) (the issuance of a fully compliant VCAA 
notification followed by readjudication of the claim, such as 
in a statement of the SOC or SSOC, is sufficient to cure a 
timing defect).  

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the claim herein decided.  Pertinent evidence 
associated with the claims file consists of VA outpatient 
treatment records and reports of VA compensation examinations 
dated in December 2003, July 2005, and April 2006.  Also of 
record and considered in connection with the appeal is 
submitted medical literature regarding the effects of PTSD, 
as well as various written statements provided by the 
Veteran, and by his family members and representative, on his 
behalf 

In summary, the duties imposed by the VCAA have been 
considered and satisfied.  Through various notices of the RO, 
the Veteran has been notified and made aware of the evidence 
needed to substantiate the claim, the avenues through which 
he might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  There is no additional notice that should be 
provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with the claim.  Consequently, any error in the 
sequence of events or content of the notice is not shown to 
prejudice the Veteran or to have any effect on the appeal.  
Any such error is deemed harmless and does not preclude 
appellate consideration of the matter herein decided, at this 
juncture.  Mayfield,  20 Vet. App. at 543 (rejecting the 
argument that the Board lacks authority to consider harmless 
error and affirming that the provision of adequate notice 
followed by a readjudication "cures" any timing problem 
associated with inadequate notice or the lack of notice prior 
to an initial adjudication).  See also ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).



II.  Analysis

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which sets forth 
ratings based on average impairment of earning capacity 
resulting from a service-connected disability.  38 U.S.C.A. 
§ 1155; 38 C.F.R. Part 4.  Where there is a question as to 
which of two ratings shall be applied, the higher rating will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
Veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is to be considered when making 
disability evaluations.  See generally 38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).   Where an 
increase  in the level of a service-connected disability is 
at issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
However, in Fenderson, the United States Court of Appeals for 
Veterans Claims (Court) noted an important distinction 
between an appeal involving a Veteran's disagreement with the 
initial rating assigned at the time a disability is service 
connected.  Where the question for consideration is the 
propriety of the initial rating assigned, evaluation of the 
medical evidence since the effective date of the grant of 
service connection to consider the appropriateness of 
"staged rating" (i.e., assignment of different ratings for 
distinct periods of time, based on the facts found) is 
required.  See Fenderson, 12 Vet. App. at 126.

In this case, the RO assigned the Veteran's initial 50 
percent rating for PTSD under DC 9411.  However, the actual 
criteria for evaluating psychiatric impairment other than 
eating disorders is set forth in a General Rating Formula.  
See 38 C.F.R. § 4.130.  

A 50 percent rating is assigned for occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short-and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  

A 70 percent rating is assigned for occupational and social 
impairment with deficiencies in most areas, such as work, 
school, family relationships, judgment, thinking or mood, due 
to such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting ability to function 
independently, appropriately and effectively; impaired 
impulse control (such as unprovoked irritability with periods 
of violence); spatial disorientation; neglect of personal 
appearance and hygiene; difficulty in adapting to stressful 
circumstances (including work or a work-like setting); and 
inability to establish and maintain effective relationships.  

A 100 percent rating is assigned for total occupational and 
social impairment, due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent ability to perform activities of 
daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; and memory loss 
for names of close relatives, own occupation, or own name.  

Reports of psychiatric examination and treatment frequently 
include a Global Assessment of Functional (GAF) score.  
According to the Fourth Edition of the American Psychiatric 
Association's Diagnostic and Statistical Manual of Mental 
Disorders (DSM- IV), a GAF scale includes scores ranging 
between zero and 100 which represent the psychological, 
social, and occupational functioning of an individual on a 
hypothetical continuum of mental health- illness.  The GAF 
score and the interpretations of the score are important 
considerations in rating a psychiatric disability.  See, 
e.g., Richard v. Brown, 9 Vet. App. 266, 267 (1996); 
Carpenter v. Brown, 8 Vet. App. 240 (1995).  The GAF score 
assigned in a case, like an examiner's assessment of the 
severity of a condition, is not dispositive of the rating 
issue; rather, the GAF score must be considered in light of 
the actual symptoms of a Veteran's disability, which provide 
the primary basis for the rating assigned.  See 38 C.F.R. § 
4.126(a).  

The report of a December 2003 VA psychiatric examination 
shows that the examiner reviewed the Veteran's claims file, 
and related the Veteran's military and post-military history.  
It was noted that the Veteran had been married for more than 
30 years and had two adult children.  He reported a stable, 
but somewhat emotionally distant relationship with his family 
and stated that he had never told his wife about any of his 
experiences while in the military.  He described himself as 
being a loner who had done little for recreation during his 
working career and that, now that he was retired, most of his 
time was taken up with medical appointments.  He stated that 
he did take walks and watched television.  His subjective 
complaints included a long history of anxiety, depressed 
mood, significant avoidance of reminders of military service, 
occasional panic attacks, discomfort in crowds, exaggerated 
startle reaction and distressing intrusive thoughts about his 
combat experience.  These had been occurring with more 
frequency in the past year or two.  He described some 
irritability and said that he had difficulty expressing 
emotion.  He had been prescribed anti-depressant medication 
shortly after his discharge from service, which he continued 
to take for more than 25 years.  He had sought counseling and 
treatment about 8 months prior to the examination on the 
advice of a Veteran's counselor that he met while conducting 
a real estate deal.  He was currently attending group 
sessions and saw a psychiatrist.  He described social 
withdrawal over the years and said that he had created 
distance from his family through excessive work.  Since his 
retirement, he had become more irritable, with a lack of 
interest in leisure activities and impaired concentration.  

On mental status examination, the Veteran was described as 
casually dressed and appropriately groomed.  He was alert and 
oriented in all spheres.  His behavior was generally 
appropriate to the interview setting, although his legs shook 
up and down throughout the interview.  There was no 
impairment of communication or thought process noted.  Speech 
was spontaneous, relevant, and at normal rate and rhythm.  
His thinking was logical, goal oriented and without evidence 
of a formal thought disorder.  He denied hallucinations or 
delusions.  His mood was highly anxious and dysphoric.  His 
affect was constricted and predominantly negative.  He 
admitted to passive suicidal ideation, but denied intent or 
plan.  Memory was grossly intact and attention and 
concentration were adequate for the purposes of the 
examination, although he described difficulty with 
concentration in other settings.  He reported infrequent 
panic attacks, but none occurred during the examination.  He 
did not report obsessive thoughts or rituals that interfered 
with his ability to function.  He described chronic initial 
and middle insomnia, worse in the last two or three years, 
which resulted in fatigue during the day.  He stated that he 
only got 2 to 3 hours of sleep per night.  He also described 
other symptoms of PTSD such as significant survivor guilt.  
The diagnoses were PTSD and depressive disorder, representing 
a progression of PTSD.  The examiner assigned a current GAF 
of 59, indicated to reflect insomnia, depressed mood, 
intrusive thoughts of military service, survivor guilt, and 
loss interest in many activities.  

VA treatment records reflect that the Veteran began treatment 
at the Vet Center in 2003 for PTSD.  In a report of 
treatment, dated in June 2005, it was noted that he was 
engaged in individual therapy to deal with symptoms of 
hyperarousal, anxiety, fear and anger.  His ability to work 
was greatly impaired because of frequent anxiety attacks, 
with noticeable muscle tension, foot taping, and loss of 
focus or attention.  He also reported panic attacks while 
driving in traffic or through tunnels and in crowds.  He had 
nightmares that usually involved Vietnam combat experiences 
and described survivor guilt.  

The report of a July 2005 VA psychiatric examination 
indicated that the examiner reviewed the Veteran's claims 
file.  It was noted that, since his last evaluation in 2003, 
the Veteran reported having continued on psychiatric 
medication from his private physician and at the Vet Center, 
but had stopped going to the VA clinic because he felt 
uncomfortable there.  He did not feel that medication had 
significantly improved his mood and reported that his therapy 
had been inconsistently helpful.  He reported significant 
distress over the recent suicide of a fellow group member.  
He reported panic attacks and a high general level of anxiety 
that prevented him from concentrating.  He had persistent 
difficulty going to sleep and frequently woke up in the 
middle of the night.  He had nightmares and frequent 
intrusive memories of his combat experience.  He had 
suppressed his recollections and feelings about his military 
service that, now that he had begun therapy, he could 
sometimes thing of nothing else.  He had trouble 
concentrating and reported sadness and guilt every day.  He 
reported significant social withdrawal.  

On mental status examination, the Veteran was described as 
casually dressed and appropriately groomed.  He was alert and 
oriented in all spheres.  He displayed considerable 
psychomotor agitation, with his legs shaking up and down 
throughout the interview, but otherwise behaved 
appropriately.  His mood was anxious and depressed.  His 
affect was constricted, but congruent with thought content.  
He reported passive suicidal ideation, without intent or 
plan.  He denied homicidal ideation.  He did not display 
impairment of communication or thought process.  Speech was 
generally spontaneous and coherent.  His thinking was 
relevant, logical, goal oriented and without evidence of a 
formal thought disorder.  He did not report hallucinations or 
delusions.  His personal hygiene was adequate and he was 
competent to manage his finances and other activities of 
daily living.  He reported frequent panic attacks that 
resulted in some restriction of activity outside the home.  
He did not report phobias, obsessive thoughts, or rituals 
that interfered with his ability to function.  Long term 
recall was grossly intact, but short term recall and 
concentration were significantly impaired by anxiety.  He 
denied any substance dependence or abuse.  Judgement and 
insight were present.  The diagnoses were PTSD, chronic; 
panic disorder, without agoraphobia, representing a 
progression of PTSD; and depressive disorder, also 
representing a progression of PTSD.  The examiner assigned a 
current GAF of 45, and estimated a GAF between 43 and 48 in 
the past year.  

The report of an April 2006 VA psychiatric examination-
conducted by the same examiner was performed the July 2005 
examination-reflects that the examiner reviewed the claims 
file.  The Veteran  stated that he had not worked since 
suffering a heart attack in 2001, but did not attribute his 
retirement to psychiatric symptoms.  He reported frequent 
panic attacks, once or twice per week, that interfered with 
his activities outside the home, as well as impaired 
concentration and lack of motivation.  He did not report any 
significant change in his social functioning since his last 
examination.  

On mental status examination, the Veteran was described as 
casually dressed, appropriately groomed, alert and oriented 
in all spheres.  He made good eye contact.  He again 
displayed considerable psychomotor agitation, moving his legs 
throughout the interview, but otherwise behaved 
appropriately.  His mood was anxious and depressed.  His 
affect was constricted, but congruent with thought content.  
He reported passive suicidal ideation, without intent or 
plan.  He denied homicidal ideation or a history of 
assaultiveness.  He did not display impairment of 
communication or thought process.  Speech was spontaneous, 
coherent and of normal rate and rhythm.  His thinking was 
relevant, logical and goal oriented.  There was no evidence 
of hallucinations or delusions.  Personal hygiene was 
adequately maintained.  He reported panic attacks, but did 
not report phobias, obsessive thoughts, or rituals that 
interfered with functioning.  Long term recall was grossly 
intact, but short term recall and concentration were 
moderately impaired by anxiety.  These were, however, 
adequate for the purposes of the examination.  His judgement 
and insight were present.  The Veteran also reported having 
increased arousal such as insomnia, hypervigilance and 
irritability, as well as signs of numbing and avoidance of 
reminders of his combat experiences.  The diagnoses were 
PTSD, chronic; panic disorder, without agoraphobia; and 
depressive disorder.  The examiner opined that the latter two 
diagnoses represented a progression of his PTSD.  The 
examiner assigned a current GAF score of 45, and estimated a 
score ranging from 41 to 47 over the past year.  

In this case, the competent medical evidence reflects that, 
since the March 2003 effective date of the grant of service 
connection, psychiatric impairment attributable to the 
Veteran's PTSD has been characterized, primarily by, anxiety, 
depression, panic attacks once or twice per week, passive 
suicidal ideation, and moderate impairment of short term 
recall and concentration.  The Board finds that these 
symptoms most nearly approximate occupational and social 
impairment with reduced reliability and productivity-the 
level of impairment contemplated in the assigned 50 percent 
disability rating.  

At no point has the Veteran's symptomatology met the criteria 
for a rating in excess of 50 percent.  As noted above, the 
assignment of the next higher 70 percent rating requires a 
showing of occupational and social impairment with 
deficiencies in most areas, such as work, school, family 
relationships, judgment, thinking or mood, due to such 
symptoms as: suicidal ideation; obsessional rituals which 
interfere with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near- continuous panic or 
depression affecting ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); and inability to establish and 
maintain effective relationships. occupational and social 
impairment with reduced reliability and productivity.  The 
Veteran has not, however, been found to have symptoms of 
illogical or obscure speech, near-continuous panic or 
depression that affects his ability to function independently 
or other symptoms that are characteristic of a 70 percent 
rating.  Although he has admitted to suicidal ideation, these 
were described as being passive and he has not had any 
intentions or plans for suicide.  As such, this symptom, 
alone, does not provide a sufficient basis for assignment of 
a 70 percent rating.  

The Board also points out that none of the GAF scores 
assigned since the effective date of the grant of service 
connection  provides a basis for assignment of any higher 
disability rating for the Veteran's PTSD.  

As noted above, the VA examination report in 2003 reflects an 
estimated score of 59, with a range between 57 and 62 over 
the prior year.  The 2005 and 2006 examination reports show a 
score of 45, with ranges between 41 and 48 over the prior 
years.  According to the DSM-IV, GAF scores ranging from 41 
to 50 are indicative of serious symptoms (e.g., suicidal 
ideation, severe obsessional rituals, frequent shoplifting) 
or any serious impairment in social, occupational, or school 
functioning (e.g., no friends, unable to keep a job).  GAF 
scores ranging between 51 and 60 are indicative of moderate 
symptoms (such as flat affect and circumstantial speech, and 
occasional panic attacks), or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or co- workers).  GAF scores ranging 
between 61 and 70 indicate that the individual has some mild 
symptoms or some difficulty in social, occupational, or 
school functioning, but generally functions pretty well with 
some meaningful interpersonal relationships.  

The Board notes that the assigned GAF of 45 could, 
conceivably, be indicative of greater impairment than that 
contemplated in the 50 percent rating.  However, while a GAF 
score in the range of 41 to 48 can demonstrate greater 
impairment, the Veteran is shown to manifest only one of the 
symptoms indicative of impairment in the more severe, 41 to 
50 range and that symptom only partially.  The Board 
reiterates that the actual symptoms shown, and not merely 
assigned GAF scores, provides the basis for the disability 
rating.

The aforementioned discussion makes clear that, since the 
effective date of the grant of service connection for the 
disability, the Veteran's PTSD symptomatology has resulted in 
a disability picture that more nearly approximates the level 
of occupational and social impairment contemplated for a 50 
percent rating under the applicable rating criteria.  As the 
criteria for the next higher, 70 percent, rating for PTSD 
have not been met, it logically follows that the criteria for 
the maximum 100 percent rating likewise have not been met.  

For the foregoing reasons, the Board finds that the initial 
50 percent rating assigned for PTSD represents the maximum 
rating assignable since the effective date of the grant of 
service connection for the disability.  As such, there is no 
basis for staged rating, pursuant to Fenderson, and the claim 
for a higher initial rating must be denied.  In reaching this 
conclusion, the Board has considered the applicability of the 
benefit-of-the-doubt doctrine; however, as the preponderance 
of the evidence is against assignment of any higher rating, 
that doctrine is not applicable.  See 38 U.S.C.A § 5107(b); 
38 C.F.R. § § 4.3, 3.102); Gilbert v. Derwinski, 1 Vet. App. 
49, 53-56 (1990).


ORDER

An initial rating in excess of 50 percent for PTSD is denied.  




REMAND

The Board's review of the claims file reveals that additional 
RO action on the clam for service connection for hypertension 
is warranted.  

VA will provide a medical examination or obtain a medical 
opinion if the evidence indicates the existence of a current 
disability or persistent or recurrent symptoms of a 
disability that may be associated with an event, injury, or 
disease in service, but the record does not contain 
sufficient medical evidence to decide the claim.  38 U.S.C.A. 
§ 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i); McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  The threshold for 
determining whether the evidence "indicates" that there "may" 
be a nexus between a current disability and an in- service 
event, injury, or disease is a low one.  McLendon, 20 Vet. 
App. at 83.

The Veteran has contended that service connection for 
hypertension should be established as secondary to his 
service connected PTSD.  The record includes medical 
opinions, dated in April 2004 and July 2005, that there is 
less likely than not a causal relationship between 
hypertension and PTSD; however, no examiner has addressed 
whether the Veteran's PTSD has aggravated his hypertension 
beyond natural progression.  Also, during the pendency of the 
appeal, service connection has been granted for diabetes 
mellitus, heart disease, and cerebrovascular disease, all 
disabilities that could cause or contribute to hypertension.  
The RO has not considered the possibility of a medical nexus 
between hypertension and any of the Veteran's service 
connected disabilities, not just PTSD.  See 38 C.F.R. § 
3.310.  See also Allen v. Brown, 7 Vet. App. 439, 448 (1995).  
Moreover, given the nature of the disabilities for which 
service connection has been granted, the Board finds that 
obtaining a medical opinion regarding any such relationship 
would be helpful in resolving this claim.  See 38 U.S.C.A. 
§ 5103; 38 C.F.R. § 3.159.

Hence, the RO should arrange for the Veteran to undergo 
examination, by an appropriate physician, at a VA medical 
facility.  The Veteran is hereby notified that failure to 
report to the scheduled examination, without good cause, may 
result in denial of the claim.  See 38 C.F.R. § 3.655.  
Examples of good cause include, but are not limited to, the 
illness or hospitalization of the claimant and death of an 
immediate family member.  If the Veteran fails to report to 
the scheduled examination, the RO should obtain and associate 
with the claims file (a) copy(ies) of the notice(s) of the 
date and time of the examination sent to him by the pertinent 
VA medical facility.  

Prior to arranging for the Veteran to undergo further 
examination, the RO should obtain and associate with the 
claims file all outstanding VA medical records.  The claims 
file includes records from the VA Medical Center (VAMC) in 
Northport, New York, up to July 24, 2007.  The Board 
emphasizes that records generated by VA facilities that may 
have an impact on the adjudication of a claim are considered 
constructively in the possession of VA adjudicators during 
the consideration of a claim, regardless of whether those 
records are physically on file.  See Dunn v. West, 11 Vet. 
App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 
613 (1992).  Hence, the RO must obtain from the above-named 
facility all outstanding pertinent VA treatment records since 
July 2007, following the current procedures prescribed in 38 
C.F.R. § 3.159 as regards requests for records from Federal 
facilities.  

Further, to ensure that all due process requirements are met, 
the RO should also give the appellant another opportunity to 
present any additional information and/or evidence pertinent 
to the claim remaining on appeal.  The RO's letter to the 
appellant should explain that he has a full one-year period 
for response.  See 38 U.S.C.A § 5103(b)(1) (West 2002); but 
see 38 U.S.C.A. § 5103(b)(3) (West Supp. 2008) (amending the 
relevant statute to clarify that VA may make a decision on a 
claim before the expiration of the one-year notice period).  
VA's notice requirements apply to all five elements of a 
service connection claim:  The RO should ensure that its 
letter to the Veteran meets the notice requirements of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006) as 
regards the five elements of a claim for service connection-
particularly, disability rating and effective date, as 
appropriate.  

After providing the appropriate notice, the RO should attempt 
to obtain any additional evidence for which the appellant 
provides sufficient information, and, if needed, 
authorization, following the current procedures prescribed in 
38 C.F.R. § 3.159.

The actions identified herein are consistent with the duties 
imposed by the VCAA.  See 38 U.S.C.A. §§ 5103, 5103A; 38 
C.F.R. § 3.159.  However, identification of specific actions 
requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with the VCAA and 
its implementing regulations.  Hence, in addition to the 
actions requested above, the RO should also undertake any 
other development and/or notification action deemed warranted 
by the VCAA prior to adjudicating the claim remaining on 
appeal.  The RO's adjudication of the claim should include 
consideration of the current version of 38 C.F.R. § 3.310, as 
revised in 2006).  

Accordingly, this matter is hereby REMANDED to the RO, via 
the AMC, for the following action:

1.  The RO should obtain from the 
Northport VAMC all records of evaluation 
and/or treatment for the Veteran's 
genitourinary problems since July 2007.  
The RO must follow the procedures set 
forth in 38 C.F.R. § 3.159(c) with 
respect to requesting records from 
Federal facilities.  All 
records/responses received should be 
associated with the claims file. 

2.  The RO should send to the Veteran and 
his representative a letter requesting 
that the Veteran provide sufficient 
information, and if necessary, 
authorization to enable it to obtain any 
additional evidence pertinent to the 
claim on appeal that is not currently of 
record.  

The RO should ensure that its letter to 
the Veteran meets the notice requirements 
of Dingess/Hartman (cited to above)-
particularly as regards VA's assignment 
of disability ratings and effective 
dates-as appropriate. 

The RO's letter should clearly explain to 
the Veteran that he has a full one-year 
period to respond (although VA may decide 
the claim within the one-year period).  

3.  If the Veteran responds, the RO 
should assist him in obtaining any 
additional evidence identified following 
the current procedures set forth in 38 
C.F.R. § 3.159.  All records/responses 
received should be associated with the 
claims file.  If any records sought are 
not obtained, the RO should notify the 
Veteran of the records that were not 
obtained, explain the efforts taken to 
obtain them, and describe further action 
to be taken.

4.  After all records and/or responses 
received from each contacted entity have been 
associated with the claims file, the RO 
should arrange for the Veteran to undergo VA 
examination, by an appropriate physician, at 
a VA medical facility.  The entire claims 
file, to include a complete copy of the 
REMAND, must be made available to the 
physician designated to examine the Veteran, 
and the report of examination should include 
discussion of the Veteran's documented 
medical history and assertions.  All 
appropriate tests and studies should be 
accomplished (with all results made available 
to the examining physician prior to the 
completion of his or her report), and all 
clinical findings should be reported in 
detail.  

The examiner should clearly identify whether 
the Veteran currently has hypertension and 
provide an opinion, consistent with sound 
medical judgment, as to whether it is at 
least as likely as not (i.e., there is a 50 
percent or greater probability) that the 
disability 1) had its onset in or is 
otherwise medically related to in-service 
injury or disease; or (2) was caused or is 
aggravated (permanently worsened) by service-
connected PTSD, diabetes mellitus, heart 
disease, and/or cerebrovascular disease.  If 
aggravation is found, the examiner should 
provide attempt to quantify the extent of 
additional disability resulting from the 
aggravation.

The examiner should set forth all examination 
findings, along with complete rationale for 
any conclusions reached, in a printed 
(typewritten) report.  

5.  If the Veteran fails to report to the 
scheduled examination, the RO must obtain and 
associate with the claims file (a) copy(ies) 
of any notice(s) of the date and time of the 
examination sent to the Veteran by the 
pertinent VA medical facility.

6.  To help avoid future remand, the RO 
must ensure that all requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
Stegall v. West, 11 Vet. App. 268 (1998).   

7.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should adjudicate the claim remaining 
on appeal in light of all pertinent 
evidence and legal authority (to include 
the current version of 38 C.F.R. § 3.310, 
as revised in 2006).  

8.  If the benefit sought on appeal 
remains denied, the RO must furnish to 
the appellant and his representative an 
appropriate SSOC that includes citation 
to and discussion of additional legal 
authority considered (to include to the 
current version of 38 C.F.R. § 3.310, as 
revised in 2006)., along with clear 
reasons and bases for all determinations, 
and afford them the appropriate time 
period for response before the claims 
file is returned to the Board for further 
appellate consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The Veteran need take 
no action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate time frame.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

This claim must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2008).



______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


